           Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------x
RONIT D. APPEL,

                                   Plaintiff,
                                                                                COMPLAINT

                          -against-                                             JURY TRIAL
                                                                                DEMANDED
HON. ESTHER HAYUT, YOSEF MEIR COHEN,
HON. YAEL ANTEBI-SHARON, MEIR AMIR COHEN,                                       DOCUMENT
DAVID KAZHDAN, ALISA RUBIN PELED,                                               ELECTRONICALLY
DR. KENNETH DAVIS, and DR. DAVID REICH,                                         FILED


                                   Defendants.

----------------------------------------------------------------------------x


        Plaintiff Ronit D. Appel, an attorney representing herself, complaining of

defendants Hon. Esther Hayut, Yosef Meir Cohen, Hon. Yael Antebi-Sharon, Meir

Amir Cohen, David Kazhdan, Alisa Rubin Peled, Dr. Kenneth Davis, and Dr. David

Reich alleges as follows:



                                                   PARTIES

    1. Plaintiff Ronit D. Appel (hereinafter: “Ms. Appel”) is a natural person

residing in Jerusalem, Israel and currently obtaining refuge at the home of her

father, Norman Appel, M.D., in New York, NY. Ms. Appel, who holds dual United

States and Israeli citizenship, is an attorney duly admitted to practice law in Israel

and New York who recently exposed massive well-documented corruption of the

Supreme Court of the State of Israel. Ms. Appel holds a law degree and a B.A. in
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 2 of 20




Government, both with honors, from the world-renowned Interdisciplinary Center

Herzliya, where she was a member of Law Review and an Argov Fellow in

Leadership and Diplomacy. As discussed herein, since first exposing massive

corruption of the Supreme Court of the State of Israel on June 11, 2020, Ms. Appel

has been the victim of assassination attempts as well as cyber terrorism, including,

inter alia, terrifying implicit cyber threats regarding the imminent murder of Ms.

Appel and close family members of hers, all of which were carried out, upon

information and belief, by the Mossad, Israel’s international intelligence agency,

acting on behalf of the State of Israel. As discussed herein, each of the defendants

herein is, upon information and belief, involved in the attempted extrajudicial

killing of Ms. Appel and in the infliction of torture on Ms. Appel.

   2. Defendant Hon. Esther Hayut is a natural person residing, upon information

and belief, in Tel Aviv, Israel and the Chief Justice of the Supreme Court of the

State of Israel. Upon information and belief, Hon. Esther Hayut gave the Mossad an

order to assassinate Ms. Appel immediately after Ms. Appel first publicly exposed

documented massive corruption of the Supreme Court of the State of Israel on June

11, 2020.

   3. Defendant Yosef Meir Cohen is a natural person residing in the State of

Israel and the Director of the Mossad, the national intelligence agency of the State

of Israel. Upon information and belief, the assassination attempts and the cyber

terrorism against Ms. Appel, as well as other torture carried out, were carried out




                                           2
         Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 3 of 20




by the Mossad with the knowledge of, and upon the instruction of, its Director,

defendant Yosef Meir Cohen.

   4. Defendant Hon. Yael Antebi-Sharon is a natural person residing in the State

of Israel and the Senior Supervisor of the Registration of Land in Jerusalem. Upon

information and belief, defendant Antebi-Sharon is working together with the

Mossad in its infliction of torture on Ms. Appel and in its attempts to assassinate

Ms. Appel by, among other things, implicitly threatening Ms. Appel with the loss of

her home and her personal belongings in Israel if she does not return to Israel

immediately where she will, upon information and belief, be murdered by the State

of Israel.

   5. Defendant Meir Amir Cohen is a natural person residing in the State of

Israel. Upon information and belief, Meir Amir Cohen, who presents himself as an

attorney, is a convicted money launderer who was sentenced in the past to prison in

a decision upheld by the Supreme Court of the State of Israel in Meir Cohen

(represented by Meir Amir Cohen, Adv.) v. State of Israel, Criminal Appeal No.

3395/06. Upon information and belief, Meir Amir Cohen is working with the Mossad

and/or aiding and abetting the Mossad in its infliction of torture on Ms. Appel and

in its attempts to assassinate Ms. Appel by, among other things, implicitly

threatening Ms. Appel with the loss of her home and her personal belongings in

Israel if she does not return to Israel immediately, where she will, upon information

and belief, be murdered by the State of Israel.




                                          3
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 4 of 20




   6. Defendant David Kazhdan is a natural person residing in the State of Israel.

David Kazhdan is a world-famous mathematician who is a 2020 co-winner of a 1.2

million-dollar Shaw Prize. In 2020, David Kazhdan obtained title to his late

mother’s apartment, located right underneath Ms. Appel’s Jerusalem apartment, by

fraudulently dissolving his mother’s estate without probating her will. On January

27, 2020, he produced, through his lawyer, a non-certified copy of a United States

will that was represented to be his mother’s will, in order for him and his wife to be

substituted as plaintiffs in the judicial proceeding against Ms. Appel discussed

infra. Then, weeks later David Kazhdan made a request to obtain an Inheritance

Order from the Jerusalem Inheritance Registrar while fraudulently representing

that his mother left behind no will. The Inheritance Order was granted within

weeks and sole title to his mother’s Jerusalem apartment was very shortly

thereafter transferred to him. He later, through his lawyer, admitted in writing to

the aforementioned crime he committed with respect to his mother’s estate. Upon

information and belief, David Kazhdan is working with and/or aiding and abetting

the Mossad in its infliction of torture on Ms. Appel and in its attempts to

assassinate Ms. Appel by, among other things, implicitly threatening Ms. Appel

with the loss of her home and her personal belongings in Israel if she does not

return to Israel immediately, where she will, upon information and belief, be

murdered by the State of Israel.

   7. Defendant Alisa Rubin Peled is a faculty member at the world-renowned

Interdisciplinary Center Herzliya, Ms. Appel’s alma mater, and the head of the



                                          4
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 5 of 20




school’s highly prestigious Argov Fellows Program in Leadership and Diplomacy, of

which Ms. Appel is a graduate. Upon information and belief, defendant Rubin Peled

works for the Mossad and carried out acts of torture against Ms. Appel, including

widely spreading false rumors that Ms. Appel is suicidal and/or mentally ill in order

to discredit Ms. Appel and to facilitate a murder of Ms. Appel by the Mossad that

would be framed to appear as a suicide. Upon information and belief, after Ms.

Appel exposed massive corruption of the Supreme Court of the State of Israel,

defendant Rubin Peled befriended Ms. Appel’s youngest brother on Facebook and

communicated with him in an attempt to discredit Ms. Appel and gain information

about Ms. Appel and her family for the purpose of inflicting harm on Ms. Appel and

her family. Upon information and belief, in an attempt to cover up her association

with the Mossad and her involvement in the Mossad’s torture of Ms. Appel and its

assassination attempts, defendant Rubin Peled sent Ms. Appel, on June 29, 2020, a

fraudulent request to commission a painting by Ms. Appel, who is a professional

artist, for IDC Herzliya. Ms. Appel discovered the fraudulent nature of the

commission request when, on June 30, 2020, defendant Rubin Peled sent Ms. Appel

a message addressed to someone else, from which it became very apparent that the

commission request was a fraudulent one.

   8. Defendant Dr. Kenneth Davis is a natural person residing, upon information

and belief, in or near New York, New York. Defendant Davis is President and Chief

Executive Officer of the Mount Sinai Health System. Upon information and belief,

Dr. Kenneth Davis, as discussed herein, aided and abetted the Mossad in its



                                          5
         Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 6 of 20




infliction of torture on Ms. Appel and in its assassination plot by facilitating the

provision of false information to Ms. Appel by the Mount Sinai Health System

regarding what was, upon information and belief, an attempted assassination

attack on her by Mossad operatives driving in a fake Mount Sinai Hospital van who

came to Ms. Appel’s father’s home on June 30, 2020.

   9. Defendant Dr. David Reich is a natural person residing, upon information

and belief, in or near New York, New York and President and Chief Operating

Officer of the Mount Sinai Hospital. Upon information and belief, Dr. David Reich,

as discussed herein, aided and abetted the Mossad in its infliction of torture on Ms.

Appel and in its assassination plot by facilitating the provision of false information

to Ms. Appel by the Mount Sinai Health System regarding what was, upon

information and belief, an attempted assassination attack on her by Mossad

operatives driving in a fake Mount Sinai Hospital van who came to Ms. Appel’s

father’s home on June 30, 2020.



                            JURISDICTION AND VENUE

   10. The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331 because this action arises under the Torture Victim Protection Act of

1991, codified at 28 U.S.C. § 1350 note (hereinafter: “the Torture Victim Protection

Act”).

   11. Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to this action occurred in New York, NY.



                                           6
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 7 of 20




                               FACTUAL ALLEGATIONS

   12. On June 11, 2020, Ms. Appel first exposed massive documented corruption of

the Supreme Court of the State of Israel, which was followed immediately or almost

immediately by the assassination attempts, cyber terrorism against Ms. Appel,

including cyber threats against her and family members of hers, and other torture

inflicted on Ms. Appel all, upon information and belief, carried out by the Mossad,

acting on behalf of the State of Israel, with, upon information and belief, the

involvement of each of the defendants to this action, as discussed herein.


The Corruption of the Supreme Court of the State of Israel, the Attempted
Extrajudicial Killing of Ms. Appel, and the Torture of Ms. Appel

   13. Defendant David Kazhdan is one of two plaintiffs in a fraudulent Israeli

judicial proceeding (hereinafter: “the Lawsuit”) commenced against Ms. Appel in

Israel in October of 2019 by David Kazhdan’s late mother and a neighbor. Upon

information and belief, the filing of the Lawsuit was planned by David Kazhdan and

his son Eli Kazhdan with the intention of fraudulently securing a very significant

judgment against Ms. Appel which would force her to sell her penthouse apartment

in Jerusalem so that it could be purchased by David Kazhdan, who is now the

registered owner of his later mother’s apartment, located one floor below Ms.

Appel’s apartment which, as discussed herein, he obtained title to in 2020 after

fraudulently dissolving his mother estate without probating her will.

   14. The Lawsuit, which was originally filed on behalf of David Kazhdan’s mother

and another neighbor, was filed by their “attorney”, defendant Meir Amir Cohen

who, upon information and belief, is a convicted money launderer who was

                                           7
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 8 of 20




sentenced in the past to prison, as discussed supra. The Lawsuit, which alleges,

inter alia, the existence of leaks and dampness in the two apartments underneath

Ms. Appel’s apartment was based in its entirety on the fraudulent report of an

“engineer.” Ms. Appel later discovered that the author of the report, who was

presented in the complaint as an engineer, is in fact not an engineer at all but,

rather, a criminal who falsely presents himself as an engineer in judicial

proceedings and who is operating on behalf of a fictitious company. The plaintiffs in

the Lawsuit, together with their “attorney”, and with the assistance and cooperation

of the Senior Supervisor of the Registration of Land in Jerusalem, defendant Hon.

Yael Antebi-Sharon, who is the judicial official presiding over the proceeding,

engaged in many crimes in order to criminally extort money from Ms. Appel herein

and to criminally obtain control over her Jerusalem apartment.

   15. On June 2, 2020 (June 3, 2020 on Israel time), Ms. Appel made a motion

seeking that defendant Antebi-Sharon recuse herself immediately from presiding

over the Lawsuit in light of severe corruption of hers in said proceeding. The motion

included, among other claims, a claim that defendant Antebi-Sharon had forged a

note and a signature on said note in order to cover up corruption she committed in

the Lawsuit. In a decision dated June 3, 2020, defendant Antebi-Sharon did not

deny the claims made in the motion and declined to decide the motion.

   16. On June 8, 2020, Ms. Appel filed an appeal of said decision of defendant

Antebi-Sharon with the Supreme Court of the State of Israel. The Supreme Court

engaged in criminal activity in order to not adjudicate the appeal and, ultimately,



                                          8
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 9 of 20




on August 5, 2020, the court dismissed Ms. Appel’s appeal without adjudicating it,

on the grounds that Ms. Appel had never paid the court fee, had not deposited a

bond as required, and had not responded to the court’s prior decision regarding its

intention to dismiss her appeal because she did not pay the court fee or deposit a

bond as required. In truth, Ms. Appel had made repeated attempts to pay the court

fee but the court prevented her from paying the fee; Ms. Appel never received, to

this day, the court’s notice regarding the requirement to deposit a bond and the

details of the bond; and Ms. Appel did in fact submit a response to the court’s prior

decision regarding its intention to dismiss her appeal. Despite notifying the court

repeatedly prior to the dismissal of her appeal that it had not sent her the voucher

to pay the court fee or any information regarding the bond she was required to

deposit, the court chose not to allow Ms. Appel to pay the court fee and not to send

her any information regarding the bond she was required to deposit and instead

chose to summarily dismiss her appeal without adjudicating it, all while committing

severe crimes.

   17. On June 11, 2020, Ms. Appel first became aware of massive corruption

committed by the Supreme Court with respect to her appeal filed on June 8, 2020.

   18. On June 11, 2020, immediately upon learning of the Supreme Court’s

corruption, Ms. Appel publicly exposed the corruption in public posts on her

Facebook and LinkedIn accounts. Within hours of publicly exposing the Supreme

Court’s corruption, a hit team ambushed Ms. Appel on the Upper West Side of




                                          9
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 10 of 20




Manhattan, as Ms. Appel returned from a trip to the supermarket. Ms. Appel

escaped.

   19. Just days later, on June 16, 2020, a driver intentionally tried to run Ms.

Appel over on West 80th Street, near Riverside Drive.

   20. Beginning on or about June 17, 2020, Ms. Appel was victimized by an

onslaught of cyber terrorism, which included, inter alia, terrifying implicit threats

regarding the imminent murder of Ms. Appel and family members of hers.

   21. Another method of torture that was, upon information and belief, employed

by the Mossad is the spreading of false rumors that Ms. Appel is suicidal and/or

mentally ill, in order to discredit Ms. Appel’s claims of judicial corruption in Israel

and to facilitate a murder of Ms. Appel that would be framed to appear as a suicide.

Upon information and belief, on or about June 19, 2020, defendant Alisa Rubin

Peled, who, upon information and belief is a Mossad operative, widely spread false

rumors among Ms. Appel’s family, former classmates, and/or other IDC graduates,

that Ms. Appel is suicidal and/or mentally ill, with the purpose of discrediting Ms.

Appel and facilitating a murder that would be framed to appear as a suicide.

   22. On June 20, 2020, after receiving a cyber threat a day or a few days earlier

that her youngest brother and/or his pregnant wife would be murdered, Ms. Appel

sent an e-mail to said brother warning him, inter alia, that he should be very

careful when his wife goes to the hospital [to give birth]. On June 21, 2020, Ms.

Appel’s said brother notified her that his wife had given birth to a baby boy at

Mount Sinai Hospital on June 19, 2020 and that his wife and the baby “are doing



                                           10
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 11 of 20




great.” On June 28, 2020, close to ten days after her nephew’s birth, Ms. Appel’s

said brother notified her that his newborn son was still at the hospital, as a result of

a health complication. Alarmed and concerned, on June 28, 2020 and June 29, 2020,

Ms. Appel expressed concerns, via e-mail, that the baby may have been harmed at

the hospital.

   23. On June 30, 2020, just one day after Ms. Appel sent an e-mail to said brother

suggesting that he immediately look into whether his son was a victim of foul play

at Mount Sinai Hospital, plaintiff received a threatening visit from what appear to

have been Mossad assassins, who arrived in a run-down van with the Mount Sinai

Hospital logo, which, upon information and belief, was not a real Mount Sinai

Hospital van. That same day, a very frightened Ms. Appel contacted defendants Dr.

Kenneth Davis and Dr. David Reich and notified them of this threatening visit and

requested to be notified immediately whether Mount Sinai Hospital sent these

individuals and if so, for what purpose, or, alternatively, if these individuals were

impersonating Mount Sinai Hospital personnel.

   24. Within a very short time, Dr. Davis responded: “We will investigate

immediately” and Dr. Reich responded:

                Dear Ms. Appel:
                Thank you for writing. This is very concerning and
                we will investigate the matter. Our team will be in
                touch soon.
                Sincerely,
                David Reich

Mr. Timothy Burgunder, who is, upon information and belief, the Director of

Security at the Mount Sinai Health System and Ms. Patricia M. Lamb, who is, upon

                                          11
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 12 of 20




information and belief, the Chief of Ancillary & Support Services and Senior VP at

the Mount Sinai Health System were copied on Dr. Reich's e-mail.


   25. Upon information and belief, Dr. Davis and/or Dr. Reich were subsequently

bribed, monetarily or otherwise, by the Mossad to cover up the true nature of the

threatening June 30, 2020 visit by individuals in a van with the Mount Sinai

Hospital logo. Having received no update from anyone at the Mount Sinai Health

System, on July 1, 2020, Ms. Appel wrote again to Drs. Davis and Reich requesting

to be notified immediately if the van bearing the Mount Sinai Hospital logo and

license plate number DBT1517, which came to her father's home on June 30, 2020

is an authorized vehicle of Mount Sinai Hospital and if so, the purpose of the

threatening visit. Ms. Appel received no response from Dr. Davis. That same day,

she received a response from Dr. Reich, clearly indicative of a cover-up in progress,

which stated:

                Dear Ms. Appel:
                Thank you for writing to Dr. Davis and me. Our
                investigation is ongoing and will be completed
                shortly. A member of our team will attempt to
                reach you later today.
                Sincerely,
                David Reich

   26. On July 2, 2020, two days after Ms. Appel first notified Drs. Davis and Reich

of the threatening visit by individuals in a van bearing the Mount Sinai Hospital

logo, Ms. Appel received the following e-mail sent on behalf of Mount Sinai

Hospital, which was clearly designed to cover up criminal activity:




                                          12
       Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 13 of 20




              Dear Ms. Appel,

              Drs. Reich and Davis informed me of the email you
              had sent to them about your concerns that there
              were people who were impersonating Mount Sinai
              personnel who came to your home. I oversee all of
              the behavioral health services for the Mount Sinai
              Health System, and I can confirm that we did
              indeed send out two clinicians to your home in our
              van. We received a referral from NYC Well that
              someone in the community had expressed concern
              about your wellbeing, and the job of this team is to
              accept such referrals from NYC Well. The team
              then goes out to make home visits to see if indeed
              the person needs help with their health and
              wellbeing.

              One of the team members, Sarah Kluge, has been
              trying to contact you by phone to further explain,
              and left a message with her phone number
              yesterday. Please feel free to call her so that she
              can explain in more detail.

              I want to assure you that these two people were
              indeed our own employees. We regret that you
              had a negative experience with this encounter, and
              please feel free to call our Patient Services
              Department at any time to further discuss – the
              number is 212.659.8990. My colleague, Ms. Erica
              Rubenstein, whom I’ have cc’d, is the head of this
              Department.

              Thank you,

              Sabina Lim


   27. There is no plausible reason why it should have taken the Mount Sinai

Health System two days to conclude that the “Mount Sinai personnel” sent to Ms.

Appel’s father’s home in a run-down fake-looking Mount Sinai Hospital van were its

own employees. Moreover, contrary to Dr. Lim’s false statement, Ms. Appel never

                                        13
         Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 14 of 20




received any phone message from Ms. Sarah Kluge or anyone at the Mount Sinai

Health System and notably, although Dr. Lim stated that Ms. Appel should feel free

to call Ms. Kluge so that she can “explain in more detail,” Dr. Lim declined to

provide Ms. Kluge’s phone number in her e-mail. Moreover, there is no plausible

reason why the Mount Sinai Health System should have sent a wellness team to

Ms. Appel’s father’s home to speak with Ms. Appel. Upon information and belief, the

cover-up of the Mount Sinai Health System was conducted upon the instruction of

the Mossad, acting on behalf of the State of Israel.

   28. As a result of the assassination attempts on Ms. Appel and the cyber

terrorism against her, for a lengthy period of time Ms. Appel did not go anywhere

out of fear for her life.


Defendant Antebi-Sharon Tried to Lure Ms. Appel Back to Israel by Implicitly
Threatening Ms. Appel with the Loss of Her Home and her Personal Belongings in
Israel if She Does Not Return to Israel Immediately

   29. On July 8, 2020, the plaintiffs in the Lawsuit made a motion to have Ms.

Appel’s answer to their complaint stricken, to be awarded a default judgment based

upon their complaint alone, and to have their “attorney”, Meir Amir Cohen, who is a

documented criminal, appointed as a receiver who will have the authority to break

into Ms. Appel’s apartment and take over the apartment in order to have “repairs”

performed there, all without Ms. Appel’s consent or presence, because Ms. Appel did

not schedule a visit of the “attorney” and the fake engineer in her apartment during

the month of July, as she was ordered to by defendant Antebi-Sharon in a decision

dated June 28, 2020.

                                          14
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 15 of 20




   30. On July 19, 2020, Ms. Appel filed a response to the aforementioned July 8,

2020 motion. In her response, Ms. Appel argued, inter alia, that despite the fact

that the plaintiffs in the Lawsuit were required to submit an affidavit to support

their motion, they declined to do so and the motion should be denied on those

grounds alone.

   31. Ms. Appel further argued that as a result of the assassination attempts

committed against her, all of which were, upon information and belief, carried out

by the Mossad, Ms. Appel cannot return to Israel now without significantly

endangering her life. Ms. Appel further argued that the plaintiffs’ expert is not an

engineer as claimed by the plaintiffs but, rather a criminal who presents himself as

an engineer in judicial proceedings in order to extort money on behalf of his clients

and whose report was issued on behalf of a fictitious company. Ms. Appel argued

that allowing this fake engineer into her home may endanger her life, especially

when considering that Ms. Appel has very recently exposed to law enforcement

authorities crimes committed by this fake engineer and that he may be involved in

the assassination attempts against her.

   32. Ms. Appel further argued that the attorney for the plaintiffs in the lawsuit,

defendant Meir Amir Cohen, is a criminal and allowing him into Ms. Appel’s home

may significantly endanger her life, especially when considering that Ms. Appel has

recently exposed to the authorities crimes committed by Meir Amir Cohen and that

he may be involved in the assassination attempts against Ms. Appel.




                                          15
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 16 of 20




   33. Ms. Appel further explained that her entire immediate family resides in the

United States and that she does not have anyone in Israel who she trusts to enter

her home without her supervision and enable the visit of the “expert” and Meir

Amir Cohen in her home. Ms. Appel further argued that having these two criminals

enter her apartment, even without her presence, may endanger her security and her

property.

   34. In their reply papers, dated July 23, 2020, the plaintiffs in the Lawsuit,

through defendant Meir Amir Cohen, did not deny that Meir Amir Cohen or their

“expert” are involved in the assassination attempts against Ms. Appel. They argued,

inter alia, that Ms. Appel lives in an imaginary world and suffers from severe

hallucinations. According to defendant Meir Amir Cohen, the corruption of

defendant Antebi-Sharon, the corruption of defendant Hayut, the assassination

attempts on Ms. Appel, and Ms. Appel’s claim that she suspects that Meir Amir

Cohen was convicted of money laundering in a decision upheld by the Supreme

Court of the State of Israel in Criminal Appeal No. 3395/06, Meir Cohen

(represented by defendant Meir Amir Cohen) v. State of Israel, among other claims,

are all hallucinations of Ms. Appel.

   35. In a decision dated July 29, 2020, defendant Antebi-Sharon declined to

address almost all of Ms. Appel’s arguments and ruled, inter alia, that if Ms. Appel

does not enable the visit of the plaintiff’s “expert” in her apartment during the

month of August, Ms. Appel’s answer to the plaintiffs’ complaint will be stricken,

without any additional warning, and all that that entails.



                                          16
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 17 of 20




   36. In a second decision dated July 29, 2020, defendant Antebi-Sharon denied a

motion filed by Ms. Appel on July 22, 2020 to dismiss the complaint in light of, inter

alia, the fact that it is based in its entirety on a fraudulent report of the plaintiffs’

“expert” who was presented in the complaint as an engineer but who is in fact not

an engineer at all but, rather, a criminal who presents himself as an engineer in

judicial proceedings in order to extort money for his clients. Ms. Appel further

argued that allowing the plaintiffs’ “expert” into her home may endanger her life,

especially when considering that Ms. Appel has very recently exposed to law

enforcement authorities crimes committed by this fake engineer and that he may be

involved in the assassination attempts against her.

   37. Defendant Antebi-Sharon denied Ms. Appel’s motion to dismiss the complaint

without any response of the plaintiffs to the motion, arguing that Ms. Appel’s claims

are mainly against the level of expertise and credibility of the “expert” and should

be adjudicated during the proceeding and do not justify a summary dismissal of the

complaint.



Ms. Appel Has Exhausted Adequate and Available Remedies in Both the United
States and Israel

   38. Ms. Appel has exhausted adequate and available remedies in both the United

States and Israel regarding the events complained of herein.




                                            17
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 18 of 20




                             FIRST CAUSE OF ACTION


Attempted Extrajudicial Killing of Ms. Appel in Violation of the Torture Victim
Protection Act by Defendants Hon. Esther Hayut, Yosef Meir Cohen, Hon. Yael
Antebi-Sharon, Meir Amir Cohen, David Kazhdan, Alisa Rubin Peled, Dr. Kenneth
Davis, and Dr. David Reich

   39. Ms. Appel realleges and incorporates by reference all of the allegations set

forth in paragraphs 1 through 38 of this Complaint as if fully set forth herein.

   40. The attempted murder of Ms. Appel by, or with the assistance of, defendants

Hon. Esther Hayut, Yosef Meir Cohen, Hon. Yael Antebi-Sharon, Meir Amir Cohen,

David Kazhdan, Alisa Rubin Peled, Dr. Kenneth Davis, and Dr. David Reich

constitutes an attempted extrajudicial killing as defined by the Torture Victim

Protection Act.

   41. The attempted extrajudicial killing of Ms. Appel was not authorized by any

judgment and was not lawfully carried out under Israeli law or international law.

Ms. Appel has not been charged with, convicted of, or sentenced for any crime.

   42. The defendants’ actions were, upon information and belief, committed under

actual or apparent authority, or color of law, of the State of Israel.

   43. As a result of the defendants’ attempted extrajudicial killing of Ms. Appel in

violation of the Terror Victim Protection Act, which has caused and is causing Ms.

Appel severe pain and suffering, among other damage, Ms. Appel is entitled to

damages in an amount to be determined at trial.

   44. The defendants’ actions were carried out deliberately and maliciously, with

the intention to cause harm, and plaintiff is entitled to an award of punitive

damages in an amount to be determined at trial.

                                           18
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 19 of 20




                            SECOND CAUSE OF ACTION


Torture of Ms. Appel in Violation of the Torture Victim Protection Act by
Defendants Hon. Esther Hayut, Yosef Meir Cohen, Hon. Yael Antebi-Sharon, Meir
Amir Cohen, David Kazhdan, Alisa Rubin Peled, Dr. Kenneth Davis, and Dr. David
Reich

   45. Ms. Appel realleges and incorporates by reference all of the allegations set

forth in paragraphs 1 through 38 of this Complaint as if fully set forth herein.

   46. The torture of Ms. Appel committed by, or with the assistance of, defendants

Hon. Esther Hayut, Yosef Meir Cohen, Hon. Yael Antebi-Sharon, Meir Amir Cohen,

David Kazhdan, Alusa Rubin Peled, Dr. Kenneth Davis, and Dr. David Reich

constitutes torture as defined by the Torture Victim Protection Act.

   47. The defendants’ actions were, upon information and belief, committed under

actual or apparent authority, or color of law, of the State of Israel.

   48. By virtue of their positions and/or their actions, the defendants exercised

custody or physical control over Ms. Appel at all relevant times.

   49. The defendants, through their torture of Ms. Appel in violation of the Terror

Victim Protection Act, inflicted severe and prolonged pain and suffering on Ms.

Appel for the purpose of punishing Ms. Appel for exposing corruption and/or for the

purpose of intimidating or coercing Ms. Appel into silence and/or for the purpose of

discrediting Ms. Appel.

   50. As a result of the defendants’ torture of Ms. Appel in violation of the Terror

Victim Protection Act, Ms. Appel is entitled to damages in an amount to be

determined at trial.



                                           19
        Case 1:20-cv-06265-JPC Document 1 Filed 08/10/20 Page 20 of 20




   51. The defendants’ actions were carried out deliberately and maliciously, with

the intention to cause harm, and plaintiff is entitled to an award of punitive

damages in an amount to be determined at trial.



                             JUDGMENT DEMANDED


WHEREFORE, Ms. Appel demands judgment as follows:


   a. awarding Ms. Appel compensatory damages in an amount to be determined

      at trial for all injuries suffered by Ms. Appel as a result of the defendants’

      attempted extrajudicial killing of Ms. Appel and as a result of the defendants’

      torture of Ms. Appel, all in violation of the Torture Victim Protection Act;

   b. awarding Ms. Appel punitive damages in an amount to be determined at

      trial;

   c. awarding Ms. Appel prejudgment interest as provided by law; and

   d. awarding such other and further relief as the Court deems just and proper.



Dated: New York, New York
       August 10, 2020


                                               RONIT D. APPEL

                                               S/ Ronit D. Appel
                                               Ronit D. Appel, Esq. (RA 8950)
                                               322 West 78th Street
                                               New York, NY 10024
                                               (347) 387-6100
                                               ronitappel@gmail.com
                                               Plaintiff and Attorney for Plaintiff

                                          20
